Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/29/2021 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-4, 7-13, 15, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Senoo ( 20200091459).

    PNG
    media_image1.png
    345
    753
    media_image1.png
    Greyscale

Claim 1. Senoo teaches an light-emitting apparatus (please see the device above) comprising: 
an insulating layer (the layer 17, which have several portions) including a light-emitting region in which a first light-emitting element and a second light-emitting element are arranged (please see the OLEDs in the device above; further, see fig. 2), the second light-emitting element being arranged in a first direction with respect to the first light-emitting element (please see the OLEDs in the device above; further, see fig. 2); 
an organic layer (BK1 to BK4; par. 92) arranged above the insulating layer and including a portion forming a part of the first light-emitting element and a part of the second light-emitting element (please see device above); 
and a protective layer (33) arranged above the organic layer, 
fig. 3B: 34) between the light-emitting region and an end of the insulating layer in the insulating layer, 
a maximum value of a length of a line segment whose two ends are two points on edges of the groove is larger than a length of the light-emitting region in the first direction, and D/Wg≥0.5 is satisfied, Wg representing a maximum value of a length of a line segment, whose two ends are two points on the edges of the groove and which does not intersect with the edges of the groove, and D representing a depth of the groove (please see par. 122 and 123 which teaches these dimensions).
Claim 2. Senoo teaches an apparatus according to claim 1, wherein D/Wg≥0.8 is further satisfied (par. 122 and 123).
Claim 3. Senoo teaches an apparatus according to claim 1, wherein the groove includes a portion extending in a zigzag shape or a portion comprising wrapping pattern (see fig. 2 which shows a variety of shapes made by the plurality of grooves).
Claim 4. Senoo teaches an apparatus according to claim 1, wherein the groove includes a plurality of circumferential grooves connected to each other (see fig. 2 which shows grooves being connected via layer 17).
Claim 7. Senoo teaches an apparatus according to claim 1, wherein the protective layer contains a silicon compound (par. 102).
Claim 8. Senoo teaches an apparatus according to claim 1, wherein the protective layer has a stacked structure of a first layer containing a silicon compound and a second layer containing Al.sub.2O.sub.3, TiO.sub.2, and/or SiO.sub.2 (par. 102).
Claim 9. Senoo teaches an apparatus according to claim 1, wherein a part of the protective layer enters the groove, and the organic layer is separated in the groove by the protective layer (see fig. 4A-4C).

Claim 10. Senoo teaches an light-emitting apparatus (please see the device above) comprising: 
an insulating layer (layer 17, which have several portions) including a light-emitting region including a light-emitting element (please see the OLEDs in the device above); and 
a groove ((fig. 3B: 34) provided in a portion of the insulating layer between the light-emitting region and an end of the insulating layer, wherein D/Wg≥0.5 is satisfied, Wg representing a maximum value of a length of a line segment, whose two ends are two points on edges of the groove and which does not intersect with the edges of the groove, and D representing a depth of the groove (please see par. 122 and 123 which teaches these dimensions).
Claim 11. Senoo teaches an apparatus according to claim 10, wherein the light-emitting element is a first light-emitting element, the light-emitting region further includes a 


Claim 12. Senoo teaches an light-emitting apparatus ((please see the device above) comprising 
an insulating layer ((layer 17, which have several portions) including a light-emitting region including a light-emitting element (please see the OLEDs in the device above), and a groove (fig. 3B: 34) provided in the insulating layer, wherein the groove is provided in a portion between the light-emitting region and an end of the insulating layer, and has a zigzag pattern or a wrapping pattern (see fig. 2 which shows a variety of shapes made by the plurality of grooves).
Claim 13. Senoo teaches an apparatus according to claim 12, wherein the zigzag pattern and the wrapping pattern is a zigzag pattern or a wrapping pattern with respect to a surface on which the insulating layer includes the light-emitting region (please see figure 2).
Claim 15. Senoo teaches an display apparatus comprising a plurality of pixels, wherein at least one of the plurality of pixels includes a light-emitting element of a light-emitting .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senoo as applied to claim 1 above.
Claim 5 and 6. Senoo teaches an apparatus according to claim 1 wherein the groove has various shapes.
However, Senoo does not explicitly teach:
the groove includes a plurality of polygonal grooves connected to each other
a width of the groove at an upper end is smaller than a width of the groove at a lower end
.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senoo as applied to claim 1 above, in view of Ito (20100214389).
Claim 14. Senoo teaches an OLED having the structure seen in the figure above.  However, Seeno fails to teach:
an electrophotographic printer comprising a photoconductor and a light-emitting apparatus configured to apply light to the photoconductor, wherein the light-emitting apparatus is a light-emitting apparatus according to claim 1
Ito teaches an electrophotographic printer comprising a photoconductor wherein an OLED is used.  Senoo teaches that the OLED taught in the embodiment can be used for various purpose.  It would have been obvious to a PHOSITA at the time said invention was made to use these devices in combination since the OLED taught in Senoo has advantages that would benefit the device taught in Ito.

s 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senoo as applied to claim 1 above, in view of Heo (20180182812).
Claim 16. Senoo teaches an OLED having the structure seen in the figure above.  However, Seeno fails to teach:
an photoelectric conversion apparatus comprising an optical unit including a plurality of lenses, an image sensor configured to receive light passing through the optical unit, and a display unit configured to display an image captured by the image sensor, wherein the display unit includes a light-emitting apparatus according to claim 1
Heo teaches an photoelectric conversion device having an image sensor, multiple lens and OLED device.  Senoo teaches that the OLED taught in the embodiment can be used for various purpose.  It would have been obvious to a PHOSITA at the time said invention was made to use these devices in combination since the OLED taught in Senoo has advantages that would benefit the device taught in Heo.
 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senoo as applied to claim 1 above, in view of Heo (20180182812).
Claim 17. Senoo teaches an OLED having the structure seen in the figure above.  However, Seeno fails to teach:
an electronic equipment comprising a display unit including a light-emitting apparatus according to claim 1, a housing provided with the display unit, and a 
Heo teaches an photoelectric conversion device that can be used on a mobile phone, which presently would contain an OLED, housing and communication unit.  Senoo teaches that the OLED taught in the embodiment can be used for various purpose.  It would have been obvious to a PHOSITA at the time said invention was made to use these devices in combination since the OLED taught in Senoo has advantages that would benefit the device taught in Heo.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senoo as applied to claim 1 above, in view of Meir (20190378450).
Claim 18. Senoo teaches an OLED having the structure seen in the figure above.  However, Seeno fails to teach:
illumination apparatus comprising a light source including a light-emitting apparatus according to claim 1, and one of a light diffusion unit and an optical film configured to transmit light emitted by the light source
Meir teaches an illumination apparatus comprising a light source including am OLED, a waveguide (acting as the light diffusion unit) and an optical film.  Senoo teaches that the OLED taught in the embodiment can be used for various purpose.  It would have been obvious to a PHOSITA at the time said invention was made to use 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CALEB E HENRY/Primary Examiner, Art Unit 2894